                                                                                            f   I




               IN THE UNITED STATES DISTRICT COURT FOR                                              "tjjv'" '
                   THE SOUTHERN DISTRICT OF GEORGIA                   . ,
                               SAVANNAH DIVISION                                        ^       PMI2-09

GERALD PUGH,
                                                                            C.'>



        Petitioner,

V.                                                       CASE NO. CV419-113


SAM OLSEN, Attorney General,

        Respondent.



                                   ORDER


        Before the Court is the Magistrate Judge's Report and

Recommendation         {Doc.    3),    to    which       objections       have          been

filed    (Doc.    15). After       a    careful      de   novo     review          of       the

record,    the    Court       concludes      that   Petitioner's          objections

are      without       merit.         Accordingly,          the      report                 and

recommendation is ADOPTED as the Court's opinion in this

case. As a       result, Petitioner's 28 U.S.C. § 2254 petition

is DISMISSED as successive and Petitioner's Motion Finding

Facts    and     Conclusion      Law    (Doc.       2)    is   DENIED      AS       MOOT.

Further, any claims for monetary damages, as asserted in

the   context     of    his    habeas     petition,       should     be   DISMISSED

WITHOUT PREJUDICE.


        In addition, the Court DECLINES to issue a Certificate

of    Appealability       ("COA")       in   this    case.        Pursuant         to        28

U.S.C. § 2253(c), an appeal may not be taken in this matter
